Order entered February 28, 2014




                                            In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                     No. 05-13-00519-CV

                         IN THE MATTER OF A.A., A CHILD
                     On Appeal from the 305th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. JD-75173-X

                                          ORDER
       By order entered January 22, 2014, we abated the appeal to allow the trial judge to

conduct a hearing to determine whether appellant desires to prosecute the appeal. Because we

have received a letter from the trial judge containing the necessary information, we

REINSTATE the appeal.

       We ADOPT the trial court’s findings that (1) appellant and her mother were notified of

the hearing and directed to appear; and (2) failed to appear. We conclude, therefore, appellant

has abandoned her appeal.

       The appeal will be disposed of in due course.



                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE